Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 1 of 17              PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA

       Ariel J. Johnson,                       )
                                               )
             Plaintiff,                        )
                                               )
       v.                                      )      Case No.
                                               )
       Cavalry SPV I, LLC; Equifax             )
       Information Services, LLC; Experian     )      JURY TRIAL REQUESTED
       Information Solutions, Inc.; &          )
       TransUnion, LLC                         )
                                               )
             Defendants.                       )



                                     COMPLAINT




      COMES NOW the Plaintiff, by and through her attorney, and avers against the
Defendants the following:



                                    INTRODUCTION
  1.   The Plaintiff seeks damages under the Fair Debt Collection Practices Act and Fair

       Credit Reporting Acts for Defendants’ reporting and seeking collection of a debt

       the Plaintiff did not owe.




                                         PARTIES

  2.   Plaintiff is a resident citizen of Baldwin County, Alabama and has been so for

       over two years.
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 2 of 17              PageID #: 2




 3.   Plaintiff is a “consumer” as defined by both the Fair Debt Collection Practices Act

      and the Fair Credit Reporting Act.

  4. Defendant Cavalry SPV I, LLC (“Cavalry”) is a New York corporation whose

      principal place of business is 500 Summit Lake Dr. Ste 400, Valhalla, NY 10595-

      1340.

 5.   The principal purpose of Cavalry is the collection of debts using the mails and

      telephone, and Cavalry regularly attempts to collect debts alleged to be due

      another.

 6.   Cavalry is a “debt collector” according to 15 U.S.C. §1692a(6).

  7. Cavalry is both a “user of consumer reports” and “furnisher of information to

      consumer reporting agencies” as those terms are defined by 15 U.S.C. §1681a.

 8.   Defendant Equifax Information Services, LLC (“Equifax”) is a foreign

      corporation engaged in the business of compiling and selling credit reports

      relating to consumers, and whose principal place of business is 1550 Peachtree St

      NW, Atlanta, GA 30309.

 9.   Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f), as it

      regularly assembles and evaluates credit information on consumers in the United

      States for the purpose of creating and selling consumer reports.

 10. Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign

      corporation engaged in the business of compiling and selling credit reports

      relating to consumers, and whose principal place of business is 505 City Parkway

      West, Orange, CA 92668.

 11. Experian is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f), as

      it regularly assembles and evaluates credit information on consumers in the
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 3 of 17               PageID #: 3




     United States for the purpose of creating and selling consumer reports.

 12. Defendant TransUnion, LLC (“TransUnion”) is a foreign corporation engaged in

     the business of compiling and selling credit reports relating to consumers, and

     whose principal place of business is 555 W. Adams St, Chicago, IL 60661.

 13. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f),

     as it regularly assembles and evaluates credit information on consumers in the

     United States for the purpose of creating and selling consumer reports.




                                 JURISDICTION AND VENUE

  14. This court has subject matter jurisdiction under 15 U.S.C. §1692k(d) to hear

     Plaintiff’s FDCPA claims in this matter and 15 U.S.C. §1681p to hear Plaintiff’s

     FCRA claims.

  15. This court has supplemental jurisdiction to hear Plaintiff’s state law claims as

     they arise from the same series of transactions and events as the federal question

     claims.

  16. This court has personal jurisdiction over the Defendants because the Defendants

     have either engaged in direct debt collection communications with Alabama

     residents dwelling within this state, or issued consumer reports on Alabama

     residents to businesses inside and outside of Alabama.

  17. Venue is proper as substantially all of the events or omissions giving rise to the

     Plaintiff’s claims occurred within this district.




                                  FACTUAL ALLEGATIONS
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 4 of 17                PageID #: 4




  18. At all times relevant to this proceeding, Defendant Cavalry was acting in an

     attempt to collect from the Plaintiff a debt it claimed had been owed to

     Synchrony Bank.

  19. The Plaintiff, however, did not owe Cavalry any money for any such account.

  20. On or about January 25, 2020, Cavalry filed a lawsuit, Case 05-SM-2019-

     902049.00, in the Small Claims Court of Baldwin County, alleging that the

     Plaintiff owed Cavalry a debt of $ 2,103.12 and demanding judgment for that

     amount, plus court costs.

  21. A copy of the state court complaint that Cavalry filed against the Plaintiff is

     attached as Exhibit A.

  22. The Plaintiff never applied for or used the alleged credit card, and suspects that

     this account was opened through an act of identity theft.

  23. In February of 2020, the Plaintiff discovered that the Defendants were publishing

     credit reports stating that she owed Cavalry $2,103.

  24. This was false: the Plaintiff never owed Cavalry $2,103.

  25. On February 14, 2020, the Plaintiff responded to Cavalry’s state court complaint

     denying the allegations.

  26. On February 14, 2020, the Plaintiff also sent the three nationwide credit reporting

     agencies letters disputing the alleged account.

  27. True and correct copies of the letters are attached as Exhibit B.

  28. The Plaintiff did not owe the alleged account, and the Defendants’ reporting of

     this false information was harming her and impeding her ability to purchase a

     home for herself and her child.
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 5 of 17                 PageID #: 5




  29. The Defendants ignored the Plaintiff’s disputes and continued to report the

     alleged account for months afterward.

  30. On July 17, 2020, the trial of Cavalry’s state court collection case was held in

     Fairhope, Alabama, and a judgment was entered in Ms. Johnson’s favor.

  31. To this date, the Defendants continue to report that she owes Cavalry $2,103.

  32. The Defendants’ actions (and failures to act with respect to her disputes) have

     caused the Plaintiff damages in the following ways:

      a) She had to hire a lawyer to defend herself from the baseless state court

         lawsuit;

      b) This entire ordeal has been mentally and physically taxing, and has caused

         her natural anger, frustration, stress, humiliation, fear for her family’s

         financial well-being, and unjustified and abusive invasion of her personal

         privacy;

      c) Damage to her credit and reputation;

      d) Time taken from work and family to deal with this matter, including the trial

         in state court.




                                COUNT ONE: 15 U.S.C. §1692e

  33. Plaintiff realleges and incorporates by reference paragraphs 1 through 31 above.

  34. 15 U.S.C. §1692e prohibits “any false, deceptive, or misleading representation or

     means in connection with the collection of any debt.”

  35. 15 U.S.C. §1692e(2)(A) specifically prohibits the false representation of “the

     character, amount, or legal status of any debt.”
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 6 of 17                   PageID #: 6




  36. Defendant violated 1692e(2)(A) by falsely representing to the Plaintiff and to the

     Baldwin County District Court that the Plaintiff had entered into a contract with

     Synchrony and owed $2,103.12 to Cavalry.

  37. 15 U.S.C. §1692e(8) prohibits the communication “to any person credit

     information which is known or which should be known to be false, including the

     failure to communicate that a disputed debt is disputed.”

  38. Cavalry violated 1692e(8) by falsely representing to at least one consumer

     reporting agency that the Plaintiff owed $2,103 to Cavalry for an unpaid debt to

     Synchrony Bank.

  39. Cavalry’s violations of 1692e have caused the Plaintiff damages as stated above.

  40. As a result of its violations of 15 U.S.C. §1692e, Cavalry is liable to the Plaintiff

     for actual damages, statutory damages, costs, and reasonable attorney’s fees.




                                 COUNT TWO: 15 USC. §1692d

  41. Plaintiff realleges and incorporates by reference paragraphs 1 through 31 above.

  42. As a result of the meritless lawsuit filed by Cavalry, the Plaintiff was harassed,

     oppressed, and abused.

  43. The filing of a bogus lawsuit against the Plaintiff and seeking money she did not

     owe was an aggressive collection tactic whose natural consequence was to harass,

     oppress, or abuse the Plaintiff.

  44. 15 U.S.C. §1692d prohibits “any conduct the natural consequence of which is to

     harass, oppress, or abuse any person in connection with the collection of a debt.”

  45. Cavalry violated 15 U.S.C. §1692d by filing and pursuing its meritless state court
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 7 of 17                   PageID #: 7




     lawsuit against the Plaintiff.

  46. Cavalry’s violations of 15 U.S.C. §1692d have caused the Plaintiff damages as

     described above.

  47. As a result of its violations of 15 U.S.C. §1692d, Cavalry is liable to the Plaintiff

     for actual damages, statutory damages, costs, and reasonable attorney’s fees.




                                COUNT THREE: 15 U.S.C. §1692f

  48. Plaintiff realleges and incorporates by reference paragraphs 1 through 31 above.

  49. 15 U.S.C. §1692f prohibits a debt collector from using any “unfair or

     unconscionable means to collect or attempt to collect a debt.”

  50. Suing a consumer for a debt that is not owed is an “unfair and unconscionable

     practice offensive to §1692f,” even if where the consumer once owed the debt.

  51. In this case, Mrs. Johnson never owed the alleged debt.

  52. As described above, Plaintiff has suffered damage as a result of Cavalry’s unfair

     and unconscionable lawsuit.

  53. As a result of its violations of 15 U.S.C. §1692f, Cavalry is liable to the Plaintiff for

     actual damages, statutory damages, costs, and reasonable attorney’s fees.




                        COUNT FOUR: MALICIOUS PROSECUTION

  54. Plaintiff realleges and incorporates by reference paragraphs 1 through 31 above.

  55. Cavalry filed the collection lawsuit against the Plaintiff without undertaking any

     reasonable investigation into the validity of its allegations against the Plaintiff.
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 8 of 17                   PageID #: 8




  56. Cavalry filed the collection lawsuit against the Plaintiff fully aware that she

     denied owing the debt.

  57. After learning that the Plaintiff denied ever opening the alleged account, Cavalry

     persisted with its lawsuit.

  58. Had Cavalry undertaken a reasonable investigation into the relevant facts, it

     would have known that it lacked probable cause to sue the Plaintiff.

  59. Cavalry had no probable cause to seek interest from the Plaintiff.

  60. Cavalry filed the collection lawsuit maliciously, and with the intent not to obtain

     a judgment at trial, but rather to use the gravity and embarrassment of a court

     proceeding to coerce Plaintiff into paying money on a debt she did not owe.

  61. Alternatively, Plaintiff avers that Cavalry filed the collection lawsuit with

     reckless disregard for whether or not they were suing the right person.

  62. As a direct result of Cavalry’s conduct in filing the collection lawsuit, the Plaintiff

     has suffered damage as described above.

  63. The harm that Plaintiff suffered as a result was entirely foreseeable, and was

     exactly the sort of harm that one would foresee to be the result of filing a baseless

     lawsuit.

  64. For its malicious prosecution of the Plaintiff, Cavalry is liable to the Plaintiff for

     actual damages and punitive damages.




                          COUNT FIVE: 15 U.S.C. §1681s-2(b)

  65. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 31 above.

  66. The Plaintiff sent three letters to nationwide consumer reporting agencies
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 9 of 17                 PageID #: 9




      disputing that she owed $2,103 to Cavalry.

67.   Upon information and belief, Cavalry received notice of at least one of Plaintiff's

      credit report disputes from at least one consumer reporting agency.

68.   Upon information and belief, the consumer reporting agencies forwarded to

      Cavalry all of the information needed to undertake a reasonable investigation

      into the Plaintiff’s dispute.

69.   Cavalry failed to conduct a bona fide investigation into the Plaintiff's dispute.

70.   Cavalry failed to review all relevant information relating to the Plaintiff's

      dispute.

71.   Cavalry failed to notify each consumer reporting agency that its reporting of the

      Account was inaccurate.

72.   Cavalry failed to modify, delete, or permanently block the reporting of the

      alleged account against the Plaintiff, even after it became clear that such

      information as it had reported against her could not be verified.

73.   Cavalry continued to furnish inaccurate information regarding the Plaintiff to

      consumer reporting agencies, even after learning that she disputed such

      information.

74.   Had Cavalry conducted a reasonable investigation into Plaintiff’s disputes, they

      would have notified the consumer reporting agencies that the account was not

      owed by the Plaintiff.

75.   The inaccurate information furnished by Cavalry to the consumer reporting

      agencies proximately caused damage to the Plaintiff in the following ways:

      a) It harmed her ability to obtain credit;

      b) It increased the cost of what credit the Plaintiff could obtain;
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 10 of 17                   PageID #: 10




       c) It damaged her reputation and emotional well being;

       d) The Plaintiff spent time and money seeking to correct Defendants' errors.

 76.   Cavalry’s failures to adequately investigate Plaintiff's disputes and correct its

       reporting was done willfully or with reckless disregard for the Plaintiff's rights.

 77.   Alternatively, its failures were negligent.

 78.   The Fair Credit Reporting Act requires that furnishers of consumer credit

       information undertake reasonable and prompt investigations into consumer

       disputes. 15 U.S.C. §1681s-2(b).

 79.   Cavalry violated the Fair Credit Reporting Act by failing to perform the

       reinvestigation duties required of them by 15 U.S.C. §1681s-2(b).

 80.   For its violations of 15 U.S.C. §1681s-2(b), Cavalry is liable to the Plaintiff for all

       damages sustained as a result, punitive damages, statutory damages of up to

       $1,000, plus costs and attorney's fees. 15 U.S.C. §1681o & §1681n.




                                COUNT SIX: 15 U.S.C. §1681i

 81.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 31, and

       pleads the following against Equifax, Experian, and TransUnion.

  82. Defendants each published at least one consumer credit report containing false

       information regarding the Plaintiff after learning of the Plaintiff’s dispute.

  83. Specifically, Defendants each published at least one consumer report which

       indicated that the Plaintiff owed Cavalry $2,103 and was $2,103 past due on a

       debt to Cavalry.

  84. Even after being notified of the Plaintiff’s disputes, Defendants each published at

       least one consumer report containing the inaccurate Cavalry account.
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 11 of 17               PageID #: 11




  85. Plaintiff disputed the alleged Cavalry account with each of the Defendants.

  86. Defendants each received the Plaintiff's disputes.

  87. Defendants all failed to correct the Plaintiff's credit reports.

  88. Instead, Defendants have continued to report that Plaintiff had a negative

      account with Cavalry.

  89. Defendants have failed to conduct a reasonable investigation into the Plaintiff's

      disputes.

  90. Defendants failed to forward notice of the dispute and all relevant information

      regarding the Plaintiff's dispute to the furnishers of such information.

  91. Defendants failed to delete or modify the inaccurate information which were

      included in its reports regarding the Plaintiff, even after being unable to verify

      the information as Cavalry alleged.

  92. Defendants continue to publish this inaccurate information regarding the

      Plaintiff.

  93. To this day, Defendants have refused to remove the Cavalry account from the

      Plaintiff’s credit report.

  94. Despite having been repeatedly notified that the Cavalry account was inaccurate,

      Defendant consumer reporting agencies have abdicated their obligations under

      state and federal law and chosen to merely “parrot” whatever its customer,

      Cavalry, told it to say.

  95. Defendants have policies favoring its paying customers (large financial

      institutions like Cavalry), instead of what consumers say about debts.

  96. The primary reason for this policy is that furnishers of information like Cavalry

      pay millions of dollars annually to Defendant consumer reporting agencies.
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 12 of 17                  PageID #: 12




 97.   Defendants each violated 15 U.S.C. §1681i by:

       a) Failing to delete inaccurate information in the Plaintiff's credit file, despite

          having actual notice of such inaccuracies;

       b) Failing to conduct an adequate reinvestigation;

       c) Failing to forward all relevant information to Cavalry;

       d) Failing to maintain reasonable procedures with which to filter and verify

          disputed information in the Plaintiff's credit file;

       e) Failing to delete or modify the Cavalry account after it became apparent that

          Defendants could not verify the information;

       f) Failing to delete or modify the account after it was notified that the account

          was inaccurate;

       g) Relying upon “verification” of disputed information from a source which

          Defendants knew or should have known to be unreliable.

 98.   As a result of Defendants’ violations of 15 U.S.C. §1681i, the Plaintiff suffered

       damages as described above, and continues to suffer damages due to the false

       reporting of this inaccurate tradeline.

 99.   Defendants’ actions (and inaction) in handling the Plaintiff's disputes were

       willful, rendering them liable to the Plaintiff for statutory damages of up to

       $1,000, punitive damages in an amount to be determined by the Court pursuant

       to 15 U.S.C. §1681n, as well as costs and attorneys' fees.

 100. Alternatively, Defendants’ actions were negligent, rendering them liable to the

       Plaintiff for actual damages, costs, and attorney's fees pursuant to 15 U.S.C.

       §1681o.
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 13 of 17            PageID #: 13




WHEREFORE, PREMISES CONSIDERED, Your Plaintiff respectfully prays this

Honorable Court grant the Plaintiff a Judgment against the Defendants for the

following:

   A) Actual damages against Cavalry for its violations of the Fair Debt Collection

      Practices Act;

   B) Statutory damages of One Thousand Dollars ($1,000) against Cavalry for its

      violations of the Fair Debt Collection Practices Act;

   C) Actual damages and punitive damages against Cavalry for its malicious

      prosecution of the Plaintiff;

   D) Actual damages and punitive damages against all Defendants for their violations

      of the Fair Credit Reporting Act;

   E) Statutory damages of One Thousand Dollars against all Defendants for their

      violations of the Fair Credit Reporting Act;

   F) Costs and reasonable attorneys’ fees;

   G) For such other relief as the Court deems just and proper.



RESPECTFULLY SUBMITTED this Wednesday, August 12, 2020.


/s/ Judson E. Crump
Judson E. Crump [CRU021]

Judson E. Crump, P.C.
250 Congress Street
Mobile, AL 36603
251.272.9148
judson@judsonecrump.com
Exhibit A
     Case 1:20-cv-00400-WS-M   Document 1 Filed 08/12/20 Page 14 of 17   PageID #: 14
Exhibit B
    Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 15 of 17   PageID #: 15
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 16 of 17   PageID #: 16
Case 1:20-cv-00400-WS-M Document 1 Filed 08/12/20 Page 17 of 17   PageID #: 17
